Case 2:20-mj-10059-MAH Document 5 Filed 02/24/20 Page 1 of 1 PageID: 14




    BENEDICT AND ALTMAN
    STEVEN D. ALTMAN, ESQ. – ID#254231969
    247 Livingston Avenue
    New Brunswick, New Jersey 08901
    732-745-9000
    Attorneys for Defendant Jose Torres
    saltman@benedictandaltman.com



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


                                    :
                                    :         CRIMINAL ACTION
     UNITED STATES OF AMERICA,      :
                                    :        Hon. Michael A. Hammer
           Plaintiff,               :
                                    :        MAG.   NO. 20-10059
                                    :
     vs.                            :
                                    :
                                    :
     JOSE TORRES                    :
                                    :          NOTICE OF APPEARANCE
           Defendant.               :




         PLEASE TAKE NOTICE that Steven D. Altman, Esq., of the law firm
    of Benedict and Altman, attorneys for the defendant Jose Torres will
    be appearing as counsel for defendant Jose Torres in the above
    captioned matter.

                                 BENEDICT AND ALTMAN
                                 Attorneys for Defendant Torres



                                 /s/ Steven D. Altman
                                        STEVEN D. ALTMAN



    DATED:   February 24, 2020
